Citation Nr: 1014636	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for status-post left knee 
arthritis with total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  The Veteran also had periods of active duty 
for training (ACDUTRA) and inactive duty for training during 
the period from April 1981 to September 2006, with a period 
of ACDUTRA from January 22, 1991 to March 26, 1991, and a 
period of inactive duty training from December 8 to December 
9, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision, by the 
Louisville, Kentucky, Regional Office (RO), which denied the 
Veteran's claim of entitlement to service connection for 
status-post left knee arthritis with total knee replacement.  

In August 2009, the Board remanded the case to the RO in 
order to afford the Veteran a personal hearing before a 
Member of the Board at the RO.  On December 9, 2009, the 
Veteran appeared and offered testimony at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had a left knee injury prior to his period of 
inactive duty training in December 1994; the left knee injury 
was not sustained during qualifying service.  

2.  It is likely that a fall sustained during the December 
1994 period of inactive duty training made worse his left 
knee injury, which worsening led to the need for a total knee 
replacement.  




CONCLUSION OF LAW

The Veteran left total knee replacement is the result of 
aggravation of a left knee injury during a period of inactive 
duty training.  38 U.S.C.A. §§ 101, 1110, 1111, 1153, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the Veteran served in the Army 
Reserves from April 1981 to September 2006.  The service 
treatment records indicate that he was evaluated for 
enlistment into the reserves on March 20, 1982; at that time, 
the Veteran reported a history of having had a cartilage 
removed from the left knee 9 months earlier.  During a 
subsequent enlistment examination in March 1991, the Veteran 
reported a history of arthroscopic surgery on the left knee 
in 1985.  

Among these records is a memorandum from master sergeant J. 
Q., dated March 11, 1995, indicating that the Veteran was 
present on December 8, 1994, making up his December 1994 
drill, when he slipped on a frost covered log in the parking 
lot and fell into the gravel.  J. Q. indicated that the 
Veteran got up rather stiffly and thought that he was not 
hurt too badly; he had some cuts on his face but finished out 
the day.  

Of record is a line of duty determination (DA Form 2173), 
dated March 16, 1995, indicating that on or about December 8, 
1994, while performing inactive duty training at Ft. Knox, 
Kentucky, the Veteran slipped on an ice log near the parking 
lot at building 7049.  It was noted that the Veteran fell in 
the gravel on his knee and face.  It was also noted that the 
Veteran was examined by a civilian doctor on January 13, 
1995; an x-ray study revealed "definite arthritis with 
narrowing of the joint space compared to July 11, 1988."  It 
was determined that there was no misconduct on the Veteran's 
part that caused the incident.  The report indicates that the 
Veteran was on inactive duty for training at the time of the 
injury.  

In a statement dated in September 1998, Dr. Norman V. Lewis 
reported that the Veteran was his patient; he noted that the 
Veteran had severe arthritis of the left knee, and he was a 
candidate for total joint replacement sometime in the near 
future.  Dr. Lewis indicated that the Veteran was unable to 
perform any type of physical fitness testing or activities.  

An annual medical certificate, dated in October 1998, 
reflects a diagnosis of arthritis in the left knee; it was 
also noted that the Veteran had a bone fragment (chip) 
removed from the left knee as a result of a fall on active 
duty.  The Veteran underwent a periodic annual examination in 
May 2001, which reported a history of left knee arthroscopy; 
an examination revealed effusion in the left knee.  

During a clinical visit in July 2003, it was noted that the 
Veteran had a long history of left knee pain following a fall 
in 1994.  The pertinent diagnosis was degenerative joint 
disease.  

The Veteran was afforded a VA examination in October 2006.  
At that time, the examiner indicated that there are several 
entries in regard to degenerative joint disease of the left 
knee, but he was unable to locate actual operative reports 
for the left knee replacement.  The Veteran indicated that he 
started having problems with his left knee in the late 
1980's; he reported a slow onset of pain, he then fell on a 
railroad tie while in the military in 1994.  He underwent a 
knee replacement in 2004.  The Veteran indicated that he 
still had pain, soreness and stiffness.  The pertinent 
diagnosis was bilateral knee condition, left knee 
replacement.  

Received in January and February 2007 were VA as well as 
private treatment reports, dated from March 1995 through June 
2006.  These records show that the Veteran received ongoing 
clinical evaluation and treatment for a chronic left knee 
disorder.  In March 1995, the Veteran was admitted to a 
hospital with a diagnosis of internal derangement of the left 
knee; he underwent arthroscopy, with removal of large loose 
body and partial medial meniscectomy.  An August 2000 
treatment report indicated that the Veteran had not been seen 
since 1997 with severe end-stage degenerative arthritis of 
the left knee.  X-ray study showed severe and end-stage 
degenerative arthritis of the left knee, patellofemoral area 
and medial joint.  The impression was end-stage degenerative 
arthritis.  In September 2001, the Veteran was seen with 
history of degenerative joint disease in both knees; he 
complained of knee pain and worsening pain in the left knee.  
The assessment was degenerative joint disease.  On March 4, 
2004, the Veteran was admitted to Baptist Hospital with a 
diagnosis of osteoarthritis of the left knee; he underwent a 
left total knee replacement.  

The Veteran was afforded a VA examination in July 2008, at 
which time it was noted that he injured his left knee in 
1994.  It was also noted that he had arthritis of the left 
knee prior to that injury.  The Veteran reported falling on a 
beam in 1994; he stated that he was able to stand and 
continued walking after the injury.  The Veteran also 
reported that he was subsequently found to have a piece of 
chipped bone in the knee, which was removed arthroscopically.  
The Veteran stated that he eventually had a left total knee 
replacement in 2004.  He complained of left knee pain, and an 
inability to kneel.  Following a physical examination, the 
Veteran was diagnosed with severe degenerative joint disease 
of the left knee, status post left total knee replacement.  
The examiner was asked whether the Veteran's left knee 
arthritis was aggravated beyond normal progression by the 
fall in December 1994 during inactive duty training.  He 
stated that he could not resolve that issue without resorting 
to mere speculation.  The examiner noted that there was 
documentation in the medical record that the Veteran actually 
did not suffer from a direct impact injury to the knee, but 
rather a twisting injury to the knee; this medical 
documentation is in conflict with the medical history 
provided by the Veteran.  The examiner also noted that the 
Veteran already had significant arthritis of the knee joint 
at the time of the injury; therefore, he stated that it was 
impossible to say with certainty whether the Veteran's 
arthritis would have progressed to the point of needed knee 
replacement in the face of injury or without history of 
injury.  

Received in June 2009 was a statement from Dr. Norman V. 
Lewis, dated in November 2008, indicating that he saw the 
Veteran on November 8, 2008 for evaluation of continuing 
problems with his left knee.  Dr. Lewis reported seeing the 
Veteran in his office in 1994/1995 for a fall he sustained at 
Fort Knox; he had arthroscopy for torn meniscus and bone chip 
removal.  Dr. Lewis noted that the knee symptoms continued to 
worsen and the Veteran was forced to have a total knee 
replacement in 2004 by Dr. Pomeroy.  Dr. Lewis observed that 
the Veteran continues to work, but is very limited with the 
use of his knee as far as standing, crawling or stepping.  
Dr. Lewis stated that it was his opinion that "the condition 
the left knee demonstrates and resulted in a total knee 
arthroplasty was the injury from the fall he sustained in 
1994 or 1995 while on duty on Ft. Knox."  

Also received in June 2009 was a statement from Dr. Donald L. 
Pomeroy, dated in December 2008, indicating that the Veteran 
was originally seen by Dr. Norman Lewis in 1994 for a fall he 
sustained while on active drill status at Ft. Knox.  He 
subsequently underwent arthroscopy of the left knee by Dr. 
Lewis for torn meniscus and bone chip removal.  Dr. Pomeroy 
noted that the Veteran's knee symptoms continued to worsen 
over the years, and he was first seen in his office on 
November 19, 2003.  At that point, he was having difficulty 
ambulating and sleeping, and x-rays showed severe 
osteoarthritis of the left knee.  He subsequently underwent 
left total knee arthroplasty on March 4, 2004.  Dr. Pomeroy 
stated that it was his opinion that the original injury he 
sustained from the fall in 1994 while on duty at Ft. Knox led 
to progressive degenerative arthritis of his left knee, with 
the end point of left total knee arthroplasty.  

At his personal hearing in December 2009, the Veteran 
testified that the initial problem with his left knee began 
in 1994 while on active duty.  The Veteran indicated that he 
was in a training area and went to step up and out of a 
driveway when his feet slipped out the side and his knee came 
crashing down on top of a timber.  The Veteran related that 
he continued to experience problems with his left knee 
thereafter.  He noted that the knee got to a point where he 
could not run or participate in other activities; he was 
placed on profile.  The Veteran indicated that he continued 
to receive treatment for his knee after service; he 
eventually underwent a total knee replacement.  The Veteran 
explained that the injury occurred while he was participating 
in a drill weekend during inactive duty training.  

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131.  To establish compensation for a disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"--the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (2009).  

A pre-existing injury or disease will be considered to have 
been aggravated where there is an increase in disability 
during service, unless there is clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. 
§ 3.306(b).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The service treatment records show that, at his enlistment 
examination for the reserves in March 1982, the Veteran gave 
a history of having had a cartilage removed from the left 
knee 9 months earlier.  In other words, he had injured his 
knee at a time when he was not on active duty, ACDUTRA, or 
inactive duty training, and the resulting disability was 
noted as he began his reserve component service.  

With respect to the question of aggravation of the left knee 
injury, the Board notes that the service treatment records 
contain several complaints related to the Veteran's left 
knee.  A line of duty determination indicates that on or 
about December 8, 1994, while performing inactive duty 
training at Ft. Knox, Kentucky, the Veteran slipped on an ice 
log near the parking lot at building 7049.  The question 
therefore is whether the trauma sustained while on inactive 
duty training resulted in a chronic worsening of the left 
knee injury.  There is conflicting medical evidence on this 
point.  

The Veteran was afforded a VA examination in July 2008.  The 
examiner reviewed the claims file and provided a somewhat 
confusing medical opinion.  The examiner stated that he could 
not resolve the issue of whether the Veteran's left knee 
arthritis was aggravated beyond normal progression by the 
fall in December 1994 during inactive duty training without 
resorting to mere speculation.  He stated that it is 
impossible to say with certainty whether the Veteran's 
arthritis would have progressed to the point of needed knee 
replacement in the face of injury or without history of 
injury.  This statement did not address the question.  
Rather, the statement indicates only that the examiner was 
unable to answer "with certainty."  The examiner was not 
asked to provide a certain or definitive conclusion.  Given 
the inconclusive nature of this opinion, the Board ascribes 
little probative value to it.  

In contrast, the Veteran's private physician, Dr. Norman V. 
Lewis has provided a medical opinion attributing the 
Veteran's current left knee disorder to the injury the 
Veteran sustained while on inactive duty training in December 
1994.  In a November 2008 statement, Dr. Lewis reported 
seeing the Veteran in his office in 1994/1995 for a fall he 
sustained at Fort Knox; he had arthroscopy for torn meniscus 
and bone chip removal.  Dr. Lewis noted that the knee 
symptoms continued to worsen and the Veteran was forced to 
have a total knee replacement in 2004.  Dr. Lewis' ultimate 
conclusion is not clear, but when reading it in context with 
the remainder of his statement, it is reasonable to conclude 
that his opinion was that the left knee problems that 
resulted in a total knee arthroplasty were traceable to the 
injury from the fall the Veteran sustained in 1994 while on 
duty at Ft. Knox.  

Similarly, in a statement dated in December 2008, Dr. Pomeroy 
stated that it was his opinion that the injury the Veteran 
sustained from the fall in 1994 while on duty at Ft. Knox led 
to progressive degenerative arthritis of his left knee, with 
the end point of left total knee arthroplasty.  

Given the opinions of Drs. Lewis and Pomeroy, the Board 
concludes that the evidence tends to show that the Veteran's 
left knee injury was made worse when he fell while on 
inactive duty training in 1994, which worsening led to the 
need for a total knee replacement.  The need for arthroscopic 
surgery early in 1995 supports the conclusion that there was 
a worsening after the December 1994 fall.  Additionally, the 
private doctors' opinions, when read together, support such a 
conclusion, and their opinions are not contradicted by the VA 
examiner's inability to say one way or the other.  Thus, 
entitlement to service connection is warranted.  




ORDER

Service connection for status-post left knee arthritis with 
total knee replacement is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


